Case 1:20-cv-00512-MAC-KFG Document 18 Filed 12/01/20 Page 1 of 2 PageID #: 4648
                                                                                              United States District Court
                                                                                                Southern District of Texas

                                                                                                   ENTERED
                         IN THE UNITED STATES DISTRICT COURT                                   December 02, 2020
                         FOR THE SOUTHERN DISTRICT OF TEXAS                                     David J. Bradley, Clerk

                                  HOUSTON DIVISION

  BAKARI ABDUL BROWN,                                §
  (TDCJ-CID #01970889)                               §
                                                     §
                 Petitioner,                         §
  vs.                                                §            CIVIL ACTION H-20-1815
                                                     §
  BOBBY LUMPKIN,                                     §
                                                     §
                 Respondent.                         §


                                 MEMORANDUM AND OPINION



         Petitioner, Bakari Abdul Brown, filed this action seeking habeas corpus relief under 28

  U.S.C. § 2254. He challenges his conviction and life sentence for possession of a controlled

  substance in the 253rd Judicial District Court of Liberty County, Texas. (Cause Number CR-30879).

  Brown is currently confined at the Estelle Unit, which is located within the Houston Division of the

  United States District Court for the Southern District of Texas.

                         Where an application for a writ of habeas corpus is made by
                 a person in custody under the judgment and sentence of a State court
                 of a State which contains two or more Federal judicial districts, the
                 application may be filed in the district court for the district wherein
                 such person is in custody or in the district court for the district within
                 which the State court was held which convicted and sentenced him.
                 ...

  28 U.S.C. § 2241(d).

         The respondent moves to transfer venue to the Eastern District of Texas, Beaumont Division

  in the interest of justice. (Docket Entry No. 16). The respondent explains that Brown has already

  filed a companion case in the Eastern District of Texas, Beaumont Division. See Brown v. Davis,

  O:\RAO\VDG\2020\20-1815.b01.wpd
Case 1:20-cv-00512-MAC-KFG Document 18 Filed 12/01/20 Page 2 of 2 PageID #: 4649




  1:20cv231. That case challenges Brown*s conviction for unlawful possession of a firearm by a felon.

  (Cause Number CR-30880). Brown was tried and convicted of possession of a controlled substance

  and unlawful possession of a firearm by a felon, in a single trial on December 10, 2014. (Cause

  Numbers CR-30879 & CR-30880). The companion case was also initially filed in the Southern

  District in Civil Action Number 4:20-1833, but Judge Ellison transferred it to the Eastern District

  on May 28, 2020, where it was assigned Civil Action Number 1:20-0231. The respondent filed his

  answer in the companion case on September 30, 2020. The respondent explains that the answer is

  identical in substance to the motion for summary judgment filed in this case.

         Under 28 U.S.C. § 2241(d), this Court may transfer the writ to the district within which the

  State court was held which convicted and sentenced Brown. The respondent’s motion to transfer

  venue, (Docket Entry No. 16), is GRANTED. In the interest of justice, the Clerk is ORDERED to

  transfer this application for writ of habeas corpus to the Clerk of the Eastern District of Texas,

  Beaumont Division.

         The respondent’s motion for summary judgment, (Docket Entry No. 13), is DENIED without

  prejudice to reconsideration after transfer.

         SIGNED at Houston, Texas, on            December 1        , 2020.




                                                  VANESSA D. GILMORE
                                                  UNITED STATES DISTRICT JUDGE




  O:\RAO\VDG\2020\20-1815.b01.wpd                    2
